           Case 1:19-cv-10584-CM Document 7 Filed 08/28/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TAMICKO MURRAY McIVER,

                                 Plaintiff,

                     -against-                                    19-CV-10584 (CM)

 DEP’T OF SOCIAL SERVICES; LATOYA                             ORDER OF DISMISSAL
 CLARKE; MRS. VANLAN; MRS. BARBARA
 CARTY,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated February 14, 2020, the Court directed Plaintiff to file an amended

complaint within sixty days. That order specified that failure to comply would result in dismissal

of the complaint. Plaintiff has not filed an amended complaint. Accordingly, the complaint, filed

in forma pauperis (IFP) pursuant to 28 U.S.C. § 1915(a)(1), is dismissed for failure to state a

claim upon which relief may be granted, see 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Clerk of Court is further directed to terminate all other pending matters.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    August 28, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
